Title: Memorandum Books, 1775
From: Jefferson, Thomas
To: 


          1775.
          
            
              Jan.
              2.
              
              Elias Wells v. Higgins 2. Cav. v. Thompkins v. C. Tompkins. See Apr. 18. 1774. Pl. supposes are patd. If so dismiss Cav. (Those v. B. & C. Tompkins are patd. See Feb. 7. 1774.)
            
            
              
              26.
              
              Robert Biscoe (Cumberland). Send him an opinion on the case of John Muse’s children to whom he is father in law.
            
            
              
              John Woodson (Cumberld.). Credit him for ferriages 8/6.
            
            
            
              Feb.
              14.
              
              Biscoe. Committed opn. to writing.
            
            
              Mar.
              4.
              
              Credit John Woodson for sundry ferriages since Jan. 26. 2/9.
            
            
              
              9.
              
              Clasby v. Emerson. Recd. £5. and Clasby promises as much more.
            
            
              
              David Duncan (Alb.) v. Samuel Crawley (Alb.). A cav. entd. for 339. as. on the So. bra. of Piney river. Crawley assigned to John Goldsby (Albem.) Mar.  1773. as appears by the assnmt. he shewed me which was long before the cav. entd. so when called apply to S. O. for the Certif. with the assnmt. which he gave me to return. Recd. 7/2 over the right money &c.
            
            
              
              John Strange (Alb.). His cases. Recd. 50/.
            
            
              
              Richd. Napier (Alb.) v. Vincent Sprowce (Alb.). Ent. cav. for 107. as. Alb. on the waters of Ballenger’s creek.
            
            
              Mar.
              9.
              
              John Barlow (Alb.) v. Wm. Henson (run away). Ent. cav. for 400. as. Alb. on Priddy’s cr. surveied for John Dowell decd. Henson sold to pl. 150. as. part of the 400 & made a deed, then run away. Henson’s title was by deed from Ambrose Dowell son & devisee of John Dowell, but as they will not trouble themselves at S. O. with tracing these titles, pl. enters this cav. to secure himself & will convey the remaining 250. as. to those having right, on reimbursemt. of costs. Recd. 8/3.
            
            
              
              John Evans (Alb.) v. Thos. Evans (Alb.). Ent. a cav. for the lands recovered in Evans v. Kincaid to save them in case the cav. Wood v. Kincaid for the same lands should be entered right v. Evans.
            
            
              
              10.
              
              Gay v. Manly. Recd. 48/3. Send for a copy of his decree.
            
            
              
              24.
              
              Patrick Rose (Amherst) v. John McGwirk (run away). Ent. cav. for 200 as. ld. on the No. side of the North branch of Piney riv. Amh. Joining the lands of pl. and Chas. Irving.
            
            
              Apr.
              6.
              
              Turk v. Tunner. See 1774. Apr. 5. Qu. if I have entd. it? & No. 579.
            
            
              
              Eubank v. Deane. Qu. do.?
            
            
              
              Martin v. Mcquirck. 1774. Feb. 22. Qu. if I have entd. in C. O.
            
            
              
              Morgan v. Randolph. Not yet entd. in C. O.
            
            
              
              Branham v. Colman. 1771. Sep. 11. Dec. 12. 1773 Jan. 8.
            
            
              May
              3.
              
              
                
                  
                    Turk v. Tunner.
                    
                       

                    }
                    
                       

                    Wrote to J. Blair to enter in C. O.
                      
                  
                  
                    Martin v. Mcquirck
                    
                    
                  
                  
                    Morgan v. Randolph
                    
                    
                  
                  
                    Branham v. Colman.
                    
                    
                  
                  
                    Eubank v. Dean. Petn.
                    
                    
                  
                  
                    Napier v. Sprowce.
                    
                    
                  
                  
                  
                    Barlow v. Henson.
                    
                    
                  
                  
                    
                      Evans v. Evans.

                    
                    
                  
                  
                    Rose v. McGwirck.
                    
                    
                  
                

            
            
              
              Turk v. Tunner. } Wrote to Garland Carr to ent. in S. O.Branham v. Colman.Napier v. SprowceBarlow v. HensonEvans v. Evans.Rose v. McGwirck
            
            
              
              Wells v. Higgins. 2. caveats. Wrote to Garld. Carr to enquire if patd. If not to enter cav. in S. O. & C. O.
            
            
              
              15.
              
              Smith’s case. Recd. 5/3.
            
            
              Sep.
              13.
              
              John Philips (  ) v. Thos. Moore (Augusta). A cav. for 5. as. land Augusta. Emploied by lre. from def.
            
          
         
          
          
            
              
              In the spring of the year 1774. a robbery and murder was committed on an inhabitant of the frontier parts of Virginia by two Indians of the Shawanee nation. Instead of considering this as an individual wrong for which justice on the offenders should have been demanded of the Shawanese the neighboring whites were induced to punish it in a more summary way. Colo. Cresap, a man infamous for the many murders he has committed on those much injured people, collected a party of Whites and proceeded down the river Konhaway in quest of vengeance. Unhappily a canoe of women and children with one man only was seen coming from the opposite shore, unarmed, and expecting nothing less than an hostile attack from the whites. Cresap and his party concealed themselves on the bank of the river, and, the moment the canoe reached the shore, singled out their objects, and at one fire killed every person in it. This happened to be the family of Logan an Indian chief who had long and often distinguished himself as a friend of the whites, but this unworthy and cowardly return provoked his vengeance. He accordingly signalized himself in the war which ensued. In the Autumn of the same year a decisive battle was fought between the collected forces of the Shawanese and their allies, and a detachment of the army of Ld. Dunmore. This nobleman, then governor of Virginia, tho’ conscious of the injustice of the war, had thought it prudent to raise a strong power in order to compel the Indians to accept of peace on reasonable terms. The battle was fought on the banks of the Ohio, from nine o’clock in the morning till darkness came on. The Indians were defeated, and sued for peace. Logan however disdained to be seen among the suppliants, but lest Lord Dunmore should distrust the sincerity of a treaty from which so distinguished a chief absented himself, he sent by a messenger a speech to be delivered verbally, of which the following is a translation. The event was a just and honorable peace.
            
            
              
              I appeal to any white man to say if ever he entered Logan’s cabbin hungry and I he gave him not meat; if ever he came cold and naked and I he cloathed him not. During the course of the last long and bloody war, Logan remained idle in his cabbin, an advocate for peace. Nay such was my affection for the Whites, that those of my own country pointed my countrymen hooted as they passed by and said ‘Logan is the friend of White men.’ I had even thought to have lived with you, but for the injuries of one man. Colo. Cresap, the last spring, in cold blood and unprovoked, cut off all the Relations of Logan; not sparing even my women or childen. There runs not a drop of my blood in the veins of any human creature. This called on me for revenge. I have sought it; I have killed many; I have fully glutted my vengeance. For my country I rejoice at the beams of peace, but do not harbor a thought that mine is the joy of fear. Logan never felt fear. He will not turn on his heel to save his life. Who is there to mourn for Logan?—Not one.
            
            
              Feb.
              8.
              
              A large plough with 4. oxen ploughed 24. furrows half a mile long 10.I. broad & 6.I. deep in a day, which is about 1¼ acres.
            
            
              
              Wolf sais limestone should be burned 60 hours in a most violent heat. Also that if the limestone be good it should lose one third of it’s weight in burning.
            
            
              
              Calves which fall after the 1st. June should be killed. Wm. Fitzhugh. Lambs that fall after the first of May. A lamb, whether ewe or ram should not be permitted to breed till the season after it is two year old. The ram not run with the ewes till the rutting season comes on.
            
            
              
              Wheat in high-land should be sown as early as August. (Note corn is laid by about the last of July generally or first of August.) Wheat in lowgrounds should be sown about the middle of Septemb. W. F. TMR.
            
            
            
              
              TMR. tells me he never made less than 30. bushels of wheat to the acre in Sabot island. His wheat is alwais measured, & he knows the exact content of his feild, so speaks on certain grounds.
            
            
              
              The best way is to get all the ploughing for the succeeding crop of corn finished before Christmas, & so in all the open parts of the winter be fallowing for wheat.
            
            
              
                 A pint of cotton seed contains of good seeds    900.   Consequently a bushel will contain57600.   Put 4. in a hill, and it will plant hills14400.   If hills are 2.f. apart, an acre will contain abt.11025.  
            
            
              
              So that a bushel of seed will plant 1⅓ acres.
            
            
              
              Mr. Eppes with 7. hands at the Forest has sowed 148. bushels of wheat, and tends 20,000 corn hills a hand. He has only 4. horses.
            
            
              
              The flue of a chimney may go two feet horizontally for 1. foot perpendicular rise without danger of smoking.
            
            
              
              If a pipe of Madeira yeilds 30 doz. bottles, we drink it at 7. years old for 3/ a bottle, which includes the 7. years interest. Such a bottle holds 15 common wine glasses. A flask of Syracuse holds about 7¾ common wine glasses call them 7½ because of the extraordinary sediment. To drink it then as cheap as the best Madeira it should be 18d. currcy. the flask. To be as cheap as new Madeira it should be but 10d the flask, or £6–0 the gross.
            
            
              
              A pipe of new Madeira will yeild 40. dozen, which brings the price (there being no interest) to 20/ a doz. or 20d the bottle when drank new.
            
            
              
              It would be a good way to cow-pen our worn-out and gullied hill-sides.
            
            
              
              Two waggons bringing stone from the quarry to Monticello
            
            
              
                  went from the house to the quarry in15′   loaded both of them in25′   came up in30′   unloaded both in10′   so that to fetch 2 loads takes in the whole    80′  
            
            
              
              27 head of cattle will convert 65 loads of straw & haulm (besides what they eat of it) into about 300. loads of dung.
            
            
              
              Horses well littered yeild from 12. to 17. loads of dung per horse.
            
            
              
              88. fat hogs converted 5. loads of straw & 4 of stubble into 90 loads of very rotten dung, but they had not litter enough. They would have made 12. or 15. loads into manure. This is much the best of all dungs.
            
            
              
              The above from Young’s rural oeconomy.
            
            
              
              Dr. Walker sais he remembers that the years 1724 & 1741. were great locust years. We all remember that 1758. was & now they are come again this year 1775. It appears then that they come periodically once in 17 years. They come out of the ground from a prodigious depth. It is thought they eat nothing while in this state; laying their eggs in the small twigs of trees seems to be their only business. The females make a noise well known. The males are silent.
            
            
              
              John Day gives 2d a bushel for charcoal delivered at his shop. He sais a cord of wood will make 40. bushels.
            
            
              
              Fireplace in B. Randolph’ parlour
            
            
              
                  2.f. 6.I. wide in the back.       another of his fireplaces   3.f. 2½ I. wide in front.2.f. 9.I. in the back   1.f. 8.I. in the jamb.4.f. in the front.   2 f. 10.I. high. 
            
            
              
              Dr. Shippen’s side peice of marble is 5.I., which added to width of the iron side gives the depth of the chimney, only that there is the thickness of the marble architrave besides.
            
            
              
              H. of burgesses room 28 f. wide in the clear. The seats 3.f. deep not in the clear.
            
            
              
              Grill work in Mr. Pages gate. 2.I. in flank 1.I. in front. The frame-peices are 2.I. in front & flank. 
            
            
            
              
              Dover mill 30. by 40. f.
            
            
              
              Colo. Harrison’s 28. by 50.
            
            
              
              Stone fence near Baltimore 4.f. 3.I. high 19.I. thick at top & about 22. or 23.I. thick at bottom.
            
            
              
              A Nailer will make 12 ℔ nails a day. Nail rod iron is 36/ p. C.
            
            
              
              A breakfast table. bed 2 f. 4.I. by 21 I. leaf 9.I.
            
          
         
          1775. 
          
            
              
              Committee chosen for Albemarle.
            
            
              
                votesvotes   1. T. Jefferson  211.   9. George Gilmer   155  2.J. Walker200.10.Thos. Walker150  3.N. Lewis197.11.John Ware113  4.C. Lewis N. G.188.12.James Quarles76.   5.Isaac Davies183.13.James Hopkins71.   6.John Coles175.14.Thos. Napier71.   7.David Rhodes165.15.William Sims64.   8.John Henderson156.  
            
            
              
              Estimate of Howard’s land by H. Skipwith, H. Cox & myself.
            
            
              
                 £   60. acres lowgrds. uncleared & injurd. by fresh.@ £3–10s   210.   60.as. do. cleared @ £7–10 450.   680.as. highland @ 40/ 1360.   800.as. 2020 
            
            
              
              Thos. Mims & Mr. Jarrett give a different account. There are 732. as. only. 400 of them are such as Smith’s land worth about 12/6. It was sold by one Stephen Hughes to Allen Howard abt. 30. y. ago.
            
            
              
                   120. as. lowgrds. as above    £660.   212.as. highland prime fertility @ £3.636.   400.as. do. indifferent @ 12/6250  732.as.1546 
            
            
            
              Jan.
              6.
              
              Charge the Smith’s shop 117. ℔ square steel bought of William & Thomas Mitchell @ 9d. £4–7–9.
            
            
              
              ✓
              Charge Mr. Carr’s estate my assumpsit to Ninian Minzies for his debt £6–5–3.
            
            
              
              13.
              
              Pd. J. Walker’s Michael a pretended balance for chickens 1/.
            
            
              
              14.
              
              Charge James Buchanan T. Garth’s order on him for amt. of 15. bush. wheat £3–15.
            
            
              
              ✓
              Mrs. Jefferson } See my acct. this day settled with T. Garth sundry articles which I am to charge them.Rand. JeffersonP. MazzeiWm. PondG. Bradby
            
            
              
              On settlement of accts. with T. Garth this day I am in his debt £79–2–7 besides the following sums by bond.
            
            
              
                    £ 30.  paiable on demand   150. June 10. 1775.   270. Dec. 25. 1777.   450.  
            
            
              
              15.
              
              Bot. a horse Le Fleur of J. Walker for £35. to be paid in wheat in Richmond at the current price in April 1776. but if by stoppage of ports or other accident wheat does not sell tolerably, I am at liberty to withold paiment till it does, only allowing 5. bushels per cent per ann. interest from that time. He was foaled in the spring of 1772.
            
            
              
              21.
              
              Gave ferryman at J. Woodson’s on my way to Guinea 7½d.
            
            
              
              23.
              
              Pd. entertt. at Cumbld. C. H. 4/5½.
            
            
              
              24.
              
              John Mayo is to saw me stuff for a warehouse at Richmond. The plank for weatherboarding, sheeting, & flooring for 1d. a foot. The flooring plank 1½ I. thick.
            
            
              
              28.
              
              Joseph Neilson & his apprentice began to work for me the 23d. inst. @ 50/ per month.
            
            
            
              
              29.
              
              Sent Mrs. Carrol for 7. geese 14/ & wrote her word I would take her young geese hereafter every winter @ 18d.
            
            
              Feb.
              5.
              
                Gave my wife to pay  Betty Hemings 1/3.   Aggy 1/3.   Old York 1/3.   black Sall 1/.  
            
            
              
              Pd. Lewis Martin’s Phill for making a pr. of swingle trees in the great snow 2/.
            
            
              
              7.
              
              Charge F. Eppes carrying 6. hhds. tobo. to Westham.
            
            
              
              9.
              
              Pd. for toddy &c. at Charlottesville 1/9.
            
            
              
              Pd. David Meriwether for a jointer 6/.
            
            
              
              11.
              
              Agreed with Joseph Neilson that he and his apprentice Wm. Fosset shall continue a year with me for which I am to pay him £30. & find him provisions.
            
            
              Feb.
              13.
              
              Agreed with Dabney Wade that he shall make 5. wheat fans to be paid for in wheat @ £4–15.
            
            
              
              14.
              
              Pd. Colo. Lewis’s John for 34 partridges 5/3¾.
            
            
              
              20.
              
              Pd. at Goochld. ct. towds. expences of last and next Congress 12/.
            
            
              
              Pd. expences at do. 3/1½.
            
            
              Mar.
              4.
              
              Gave ferryman at Woodson’s 7½d.
            
            
              
              5.
              
              Pd. Skelton’s Pharaoh for 3 doz. eggs 1/.
            
            
              
              9.
              
              The balance of my dues &c. to Wm. Henderson sher. Alb. is £9–12–5½ which I am to pay at Apr. court. Also assumd. £6–7–6 for J. Bolling.
            
            
              
              Pd. Hierom Gaines for Davd. Nemo 9/4.
            
            
              
              Pd. Joseph Henderson for P. Mazzei 7/. This is instead of the corn ordered (see Sep. 14. 1774) which he did not receive.
            
            
              
              Pd. do. for myself 1/6.
            
            
              
              Pd. toddy at Jouett’s 2/.
            
            
              ✓
              11.
              
              Gave A. S. Jefferson 12/.
            
            
              
              12.
              
              Bought of Norris two tobacco canoes for £8. to be paid for in corn or wheat of this year at the market price.
            
            
            
              ✓
              18.
              
              Charge my father’s estate a pr. of stays bought at Capt. Walker’s for A. S. Jefferson 40/.
            
            
              
              Pd. ferriage at Shirley going & coming 1/3.
            
            
              
              20.
              
              Pd. for punch at Mrs. Younghusband’s 1/.
            
            
              
              22.
              
              Pd. postage 1/3.
            
            
              
              Pd. Galt & Valentine 3/1½.
            
            
              
              Pd. Mrs. Ogilvie for book-muslin 22/3.
            
            
              
              Pd. at Gunn’s for this day’s dinner and for one night’s feeding horses (19th.) 15/6.
            
            
              
              23.
              
              Pd. punch at Cooley’s 1/.
            
            
              
              25.
              
              Pd. George Lefong for himself & Fisher in full 6/3.
            
            
              
              Pd. the Sexton 1/3.
            
            
              
              27.
              
              Pd. Doorkeeper of Convention 1/3.
            
            
              
              Pd. coach hire 1/3.
            
            
              
              Pd. entertt. at Gunn’s 5/.
            
            
              
              28.
              
              Pd. breakfast at Gunn’s 1/3.
            
            
              
              Pd. Treasurer of my own money to make up Congress money 5/2.
            
            
              
              Tom Carr’s works for 105. as. got by caveat v. Smith cost returning to Sec.’s office.
            
            
              
               Gov.’s & Sec.’s fees1–12–03. rights0–17–6copy order conc.10–93– 0–3He gave me cash1–12–6so I advanced the balance now1– 7–9Advanced to Treasurer of my own money to make up the Congress moneys  5–2do. for Dr. Walker 20/ do. for John Coles 20/ wch. charge2–0–0£2–5–2
            
            
              
              Gave John at N. Minzies’ 12/.
            
            
              
              Gave washerwoman at do. 11/.
            
            
            
              
              29.
              
              Pd. silversmith for mendg. sugar tongs 1/3.
            
            
              
              Pd. at Doctr. Brown’s for 2. oz. gum Arabic 1/3.
            
            
              
              Pd. a smith for a key 1/3.
            
            
              Apr.
              3.
              ✓
              Answered Jno. Snodgrass for A. S. Jefferson wch. charge my father’s estate £1–11–5 (see acct.).
            
            
              
              4.
              
              Gave old York to pay for 3 ℔ cotton he bought and 2 ℔ more he is to bring from one of Skelton’s negroes 7/6.
            
            
              
              7.
              
              In three months and one week (excluding time we have been absent) we have used at Elk hill 2. doz. bottles Madeira, 3 bottles of red wine, & 10. pint flasks of Syracuse which is at the rate of 10. bottles a month.
            
            
              
              9.
              
              Borrowed of Martin 1/9¾.
            
            
              
              Pd. Skelton’s Sam for cotton 2/9.
            
            
              Postd.
              15.
              
              Gave Joseph Neilson an order on R. Anderson’s store for goods to amt. of £5.
            
            
              
              Corn made by Stanley at Judith’s cr. was 146B–1b–1½p.
            
            
              
              Corn made by Wingo 58B–2b. His share T. Garth sais was 11B–3–1 @ 7/6.
            
            
              
              Wingo has had pork of Watt Mousley which I am to stop £5–6. See post 1776 Feb. 16.
            
            
              
              He has also had some corn of me 1B–4b @ 10/.
            
            
              
              16.
              
              Pd. Skelton’s Jacob 2/3. (Note part of this was for 13. partridges brought by Moses.)
            
            
              
              Repd. Martin 1/9¾.
            
            
              
              17.
              
              Pd. Mrs. Wills for silk 1/3.
            
            
              
              Pd. Mrs. Williams for spinning thread 1/6.
            
            
              
              18.
              
              Gave R. Harvie my bond for  which included  due from my mother to him. Charge this sum therefore to her.
            
            
              
              29.
              
              W. Flem. offers me Mt. Pleasant for Poplar forest for which he has been offd. £3500.
            
            
            
              
               100 as. (not quite) of Lowgrounds { There are 500 as. cleared land.200 barrens1205 good highland
            
            
              
              Rucker’s battoe is 50.f. long. 4.f. wide in the bottom & 6.f. at top. She carries 11. hhds. & draws 13½ I. water.
            
            
              May
              7.
              
              Allycroker’s colt by young Fearnought was foaled May 7.
            
            
              
              11.
              
              Pd. at T. Carr’s for punch before dinner 2/6.
            
            
              
              12.
              
              Pd. Howard for handle of chariot door 1/3 (still owe him 1/3).
            
            
              
              14.
              
              Pd. Aggy for a pullet 7½d.
            
            
              
              Pd. Cate for chickens 7½d.
            
            
              
              20.
              
              Pd. for 14. tythes Albemarle listed in my name the powder tax 21/.
            
            
              
              Pd. also to Dr. Gilmer for 16. tythes listed in T. Garth’s name 24/. Qu. if T. Garth should not refund this?
            
            
              
              Pd. T. Carr club in toddy 7½d.
            
            
              
              22.
              
              Gave Daniel Reynolds my note to Mr. Manson for 20/ in paimt. for the entry of land I bought of him.
            
            
              
              24.
              
              Charge T. Garth 10 galls.–  pints of rum & 100 ℔ brown sugar.
            
            
              
              Recd. of T. Garth 12/.
            
            
              Postd.
              27.
              
              Charge Nelson 18/ furnished him by Mr. R. Anderson & Capt. Carr on my acct.
            
            
              June
              1.
              
              Pd. ferrge. & breakfast at Foese’s (formerly Lorton’s) 4/6.
            
            
              
              Pd. at do. for Bob crossing abt. 1st. of May 2/6.
            
            
              
              Pd. Lefong for a bag 5/.
            
            
              
              3.
              
              Pd. for punch at Anderson’s 1/3.
            
            
            
              
                    Memm. of my tobo. this year.
            
            
              
                 hhds.   I expect  from Bedford in all       26  from Elk-island in all 20I have purchased from T. Garth450. 
            
          
          
            
              
              
               How to be disposed of.
                 
              
            
            
               
               E.
              
              
              hhds.
              
            
            
              
              T. I. 
              No. 1.——6.
              S. W.
               
              6 
              }
              at Byrd’s already delivered to Evans for Farrell & Jones wch. charge to J. Wayles’s estate.
            
            
              
              
              No. 1.2.3.5.6. 
              W.
              
              5.
            
            
              
              
              No. 2.6.
              P. F.
              
              2 
            
            
              
              H. C.
              No. 2.3.4.
              S. W.
              
              3 
            
            
              
              T. I.
              No. 1.
              P. F.
              
              1 
              }
              Shockoes already delivered to Evans. Charge as before.
            
            
              
              
              No. 2.
              I. C.
              
              1 
            
            
              
              
              of the tobacco purchased of Garth
              2.
              
              Shockoes to be delivd. to Evans
            
            
              
              
              of the tobo. not yet inspected
              18.
              
              to be delivered to Evans
            
            
              
              
              
              38.
              
              in all of which he is to ship 35. on my acct. & to sell the other 3. to repay the £40. he let H. Cox have.
            
            
              
              {
              The 35 hhds. are to beapplied by F. & J. tocredit of J. Wayles’sestate so charge the estate.
              }
              
              
              
            
            
              
              H. C.
              No. 1.
              S. W.
              
              1 
              
              at Byrd’s already delivd. to H. Cox.
            
            
              
              T. G.
              No. 28.12.
              
              
              2.
              
              Shockoe’s of Garth’s tobo., I sell.
            
            
              
              
              of the tobo. not inspected
              
              7.
              
              to be delivd. to Power for Cary which charge to J. Wayles’s estate.
            
            
              
              
              of do.
              
              2.
              
              to be delivd. S. Williams for his share
            
            
              
              
              
              
              
              50.
              
              
            
          
          
          
            
            
              June
              6.
              
              Left two hhds. tobo. with Dr. Walker to sell
            
            
              
                   viz. T. G. No.  28.116.902.   12.118.1170.  
            
            
              
              The money to be applied by J. Walker as follows
            
            
              
                £     Boston money for myselfT. Garth   10–0–0  1–0–0   Powder tax for  J. BollingT. M. Randolph0–16–61–1–0To be paid into Council & Sec.’s office on returning works for these people } Thos. Evans3–7–0Davd. Robertson2–9–6Samuel Dedman3–0–3Henry Mullins1–2–2To be paid to E. Rand. for John Skip Harris in his petn. v. Hall2–10–0 
            
            
              
              Something also to be paid for John Coles into Sec.’s office. I know not what.
            
            
              
              Note David Robertson, H. Mullins & J. S. Harris had left their full sums with me, so not to be charged.
            
            
              
              Evans had left with me 35/11 & Dedman 42/6 so they must be charged the surplus. For the others I pay the whole & charge them.
            
            
              
              Pd. Greenhow in part for hooks & eyes & center bits 15/ (still due 2/).
            
            
              June
              10.
              
              Pd. Greenhow for sundries in full £5–4–1½.
            
            
              
              Gave T. M. Randolph’s servt. 1/3.
            
            
              
              Recd. of Treasurer for use of myself & other delegates of Congress £315.
            
            
              
              Pd. Carter Braxton £230. for his Excha. on Mr. Lynch in Philadelphia for £200. sterl.
            
            
              
              Pd. Doctr. Mclurgh’s Cis 6/.
            
            
              June
              11.
              
              Set out from Wmsburgh. for Philadelphia.
            
            
            
              
              Pd. ferrge., breakfast, dinner &c. at Ruffin’s ferry 13/8.
            
            
              
              Gave ferrymen 1/.
            
            
              
              12.
              
              Pd. breakfast &c. at K. Wm. Ct. house 7/6.
            
            
              
              Pd. Farleigh’s store boots for servt. 5/.
            
            
              
              Pd. dinner &c. at Aylett’s 3/.
            
            
              
              13.
              
              Pd. in Fredsburgh. for a hair-bag 4/.
            
            
              
              14.
              
              Pd. Alexr. Spotswood for a horse (The General) £25. & gave him an order on H. Skipwith for £25. more, the balance. He was got by Janus & is 6. years old.
            
            
              
              Pd. for postillion whip 1/6.
            
            
              
              Pd. Green for harness £3–10–6.
            
            
              
              Pd. for box lock 1/6.
            
            
              
              Gave Richd. to pay for washing 1/3.
            
            
              
              15.
              
              Pd. for swingle trees 24/.
            
            
              
              Pd. horse doctor 6/.
            
            
              
              Borrowed of Weedon 13/6.
            
            
              
              Pd. Weedon £3–8–1½.
            
            
              
              Pd. ferrge. & ferrymen Fredsbgh. 3/9.
            
            
              
              Pd. guide 1/6.
            
            
              
              Pd. ferrge. at Howe’s 20/.
            
            
              
              Ferrymen 1/6.
            
            
              
              Maryland. The following articles in Maryland currency, where coins are as follows
            
            
              
              pistereen 1/4—English shilling 1/8—Dollar 7/6
            
            
              
              Guinea 35/
            
            
              
              half Jo £3.
            
            
              
              Note the true difference of exchange with Virginia is 100 = 125.
            
            
            
              June
              16.
              
              Pd. at Mrs. Halkinson’s Port Tobacco for dinner & lodging &c. £1–3–10.
            
            
              
              Servt. at do. 1/4.
            
            
              
              17.
              
              Pd. at Mrs. Gibson’s Upper Marlborough for breakfst. dinner, Lodging &c. 30/2.
            
            
              
              Servts. at do. 2/2.
            
            
              
              Pd. ferrge. & ferrymen at London town 7/6.
            
            
              
              Pd. Aikman, bookseller at Annapolis for books 31/.
            
            
              
              Gave Richd. to buy comb 10d.
            
            
              
              Pd. a smith for mending pole of Phaeton 2/.
            
            
              
              Pd. for shewing apartments in State house 3/9.
            
            
              
              Pd. for mending umbrella 2/.
            
            
              
              18.
              
              Pd. for breakfast, dinner, lodging, breakfast &c. at Middleton £2–2–8 servt. 1/8.
            
            
              
              Pd. ferrge. from Annapolis to Rock-Hall £3.
            
            
              
              Gave ferrymen 5/2½.
            
            
              
              19.
              
              Pd. at Greentree’s at Rockhall lodging &c. 18/4.
            
            
              
              Gave servt. at do. 10d.
            
            
              
              Pd. for breakfast, dinner &c. at Downs’s 10/8.
            
            
              
              Pennsylvania & Delaware counties, currency same as Maryland, only that English shillings are  . True difference of exchange same as Maryland i.e. 100 = 125.
            
            
              
              20.
              
              Pd. Scurrie at Middletown or Witherspoon’s lodging &c. 17/11.
            
            
            
              
              Servt. at do. 6d.
            
            
              
              Pd. at Wilmington for mending whip 1/.
            
            
              
              Pd. Marshall at do. for breakfast &c. 4/11.
            
            
              
              Pd. Mrs. Withey at Chester for dinner &c. 8/.
            
            
              
              Arrived in Philadelphia.
            
            
              
              Pd. for horse & guide from Wilmington to Philadelphia 28/.
            
            
              June
              21.
              
              Borrowed of E. Pendleton 5/.
            
            
              
              Pd. dinner at Mullins’s on Schuylkill 12/6.
            
            
              
              Gave Richd. 1/.
            
            
              
              22.
              
              Pd. at Hall’s for books 12/3.
            
            
              
              Pd. at Bradford’s for do. 8/.
            
            
              
              Pd. Hillegas for music 26/.
            
            
              
              Pd. E. Pendleton 5/.
            
            
              
              24.
              
              Pd. Burn the barber 4/.
            
            
              
              25.
              
              Put into poor boxes 1/10.
            
            
              
              Pd. for sangeree at Center house 9d.
            
            
            
              
              26.
              
              Gave in charity 3/9.
            
            
              
              Pd. coach hire to Dickerson’s 1/10½.
            
            
              
              27.
              
              Pd. postage 2/10.
            
            
              
              Recd. of Mr. Lynch for his bill of Excha. £310.
            
            
              
              Pd. Colo. Pendleton £63–19–9½.Colo. R. H. Lee £64.Colo. Harrison £63–19–9–½.Patr. Henry £63–19–9–½.
            
            
              
              Note by difference of Exchange we gained £22–10 Pennsylv. currency so that our £315. Virga. currcy. = £393–15 Penns. curcy. was converted into £416–5 Penns. curcy. Of this I was allowed £160–5–10 Penns. curcy. to put me on a footing with the others who had received a former sum.
            
            
              
              Pd. punch at City tavern 1/.
            
            
              
              Gave Richd. 4d.
            
            
              
              Pd. dinner at Center house 7/.
            
            
              
              28.
              
              Pd. Starr for shoes 21/.
            
            
              
              Pd. dinner at Burn’s 6/2.
            
            
              
              Pd. Bringhurst, ironmonger, for sundries 11/3.
            
            
              June
              29.
              
              Pd. for a sword-chain 7/6.
            
            
              
              Pd. acct. at Smith’s at the city tavern from 20th. to 25th. inclusive 35/.
            
            
              
              30.
              
              Pd. for washing 18/4.
            
            
              
              Pd. for 4. butterprints 4/.
            
            
              
              Gave prison box 4d.
            
            
            
              July
              1.
              
              Pd. Sparhawk for a book 10/.
            
            
              
              Pd. Burn the barber one week shaving & dressing 5/.
            
            
              
              Pd. do. for grinding razors 4/.
            
            
              
              Gave Richd. to buy linen for shirt 7/6.
            
            
              
              2.
              
              Pd. Hilsymur for one week keeping 4. horses £3–10–6.
            
            
              
              3.
              
              Pd. Bringhurst for 2 files 8d.
            
            
              
              Pd. repairing whip 1/.mending key 1/.
            
            
              
              4.
              
              Pd. for a sword chain 17/.
            
            
              
              Pd. at Hall’s for a book 4/6.
            
            
              
              Pd. postage 3/4.
            
            
              
              Pd. Hillegas for music 31/6.
            
            
              
              Pd. Starr for a pr. of boots 47/6 for buckles 2/6.
            
            
              
              Pd. for paper 1/9.
            
            
              
              6.
              
              Pd. Bringhurst for 3. brass night bolts 27/ for 1. japannd. do. 5/ 8. spring bolts for sashes 16/.
            
            
              
              7.
              
              Pd. ferrge. over Schuylkyll going & coming from Mr. Hamilton’s 4d.
            
            
              
              Pd. Smith entertt. to this day inclusive £3–0–2.
            
            
              
              8.
              
              Pd. at Hall’s for a book 2/.
            
            
              
              Pd. Benjamin Randolph a fortnight’s lodging for self & servt. £3–15.
            
            
              
              Pd. Hilsimur a week’s keeping horses £3–10.
            
            
              July
              9.
              
              Pd. dinner in Province isld. 8/1.
            
            
              
              10.
              
              Pd. for pickled oysters 6d.
            
            
              
              11.
              
              Pd. Hales for keeping horses 4 days £2–13–2.
            
            
            
              
              Pd. postage 10/5.
            
            
              
              Pd. for 3. bell-bolts 6/.
            
            
              
              12.
              
              Pd. for corn salve 1/.
            
            
              
              Pd. coffee, club, &c. on Jersey shore 2/10.
            
            
              
              13.
              
              Pd. Bringhurst for 7. sash bolts 14/.
            
            
              
              Pd. Mrs. Loremore for washing 9/.
            
            
              
              Pd. dinner at Smith’s 6/.
            
            
              
              14.
              
              Put in church box at German church 3d.
            
            
              
              Pd. Bradford for a pamphlet 6d.
            
            
              
              15.
              
              Pd. Richard’s washing 1/9.
            
            
              
              Pd. for bottle of Capillaire 2/6.
            
            
              
              Pd. Way for mending Phaeton £1–11–6.
            
            
              
              Pd. for a tomahawk 15/.
            
            
              
              Pd. Smith in full, including this day £1–14–6.
            
            
              
              Gave servt. 1/.
            
            
              
              Pd. Hilsymur for my horses this week £3–10.
            
            
              
              17.
              
              Pd. freight of box & cask to Virginia 10/.
            
            
              
              Pd. dinner at Smith’s 6/6.
            
            
              
              18.
              
              Gave prisoners 3d.
            
            
              
              Gave in Charity 7/6.
            
            
              
              Pd. Bell for Political disquisitions 2. vols. 15/.
            
            
              
              19.
              
              Pd. for seeing wax-work 3/.
            
            
              
              20.
              
              Put into prisoners’ box 3d.
            
            
              
              Pd. supper &c. at Smith’s 7/9.
            
            
              
              21.
              
              Pd. Mrs. Loremore for washing 8/9.
            
            
              July
              23.
              
              Pd. Smith in full £1–1.
            
            
              
              24.
              
              Pd. dinner at Smith’s 14/8.
            
            
            
              
              25.
              
              Gave Richd. to pay mendg. whip 6d.grindg. knives 1/.
            
            
              
              26.
              
              Pd. Sparhawk for a purse 3/6.
            
            
              
              Pd. Bringhurst for 3. bell bolts 4/6.
            
            
              
              Pd. former club at Byrn’s 4/3.
            
            
              
              Pd. for 6 pr. brass pullies in iron boxes 42/.
            
            
              
              Pd. for fruit 9d.—for seeing wax work 2/.
            
            
              
              27.
              
              Pd. for mendg. harness 5/9.
            
            
              
              Pd. for pr. gloves 7/6.
            
            
              
              Pd. an ironmonger for 300. brass tacks 2/3 4. brass pullies in iron cases 12/.
            
            
              
              28.
              
              Pd. for needles 15/.
            
            
              
              Pd. for fruit 5d.—a pamphlet 6d.
            
            
              
              Pd. Hillegas for violin strings 21/3.
            
            
              
              29.
              
              Pd. Burn the barber in full 20/.
            
            
              
              Pd. John Stille the taylor £3–14.
            
            
              
              Pd. Benjamin Randolph lodging in full £6–8–6.
            
            
              
              Pd. Smith 16/9.
            
            
              
              30.
              
              Pd. Mrs. Loremore washing 23/6.
            
            
              
              Pd. dinner & club at falls of Schuylkyll 9/6.
            
            
              
              Pd. supper & club at Biddle’s 1/8.
            
            
              
              31.
              
              Gave Mr. Henry’s boy 1/6.
            
            
              
              Pd. for 3 ℔ chocolate 4/6.
            
            
              
              Pd. for net hood 4/6—lace do. 22/6—fruit 6d.
            
            
              
              Gave Richard 1/6.
            
            
              Aug.
              1.
              
              Pd. Mrs. Loremore washing in full 4/8½.
            
            
              
              Pd. Heiltzhiemer for keeping horses &c. £9.
            
            
              
              Pd. a blacksmith 16/6.
            
            
              
              Debts left unpaid
            
            
              
               { Hillegas stringsBurn the barber 3/ Hillegas 8/6Smith dinner & club.Bringhurst sundries.
            
            
            
              
              Recd. of Colo. Harrison to form common stock for our travelling expences £6–16.
            
            
              
              Pd. ferrge. over Schuylkill 1/3.
            
            
              
              Pd. punch &c. Mrs. Withay’s in Chester 3/.
            
            
              
              Pd. toddy at a country tavern 1/.
            
            
              
              Pd. ferriage over Christiana 1/8.
            
            
              
              2.
              
              Pd. lodging, supper &c. Mrs. Clay’s, Newcastle £1–3–4.
            
            
              
              Pd. breakfast &c. McCullogh’s, Warwick 7/8.
            
            
              
              Pd. a sadler 2/6.
            
            
              
              Pd. punch &c. at Downs’s 4/4.
            
            
              
              3.
              
              Pd. supper, lodging &c. Worrall’s, in Newtown upon Chester £1–11.
            
            
              
              Pd. breakfast, ferriage &c. Hodges’s Rockhall £3–1.
            
            
              
              Gave Skipper 1/8.
            
            
              
              Pd. barber at Annapolis 2/.
            
            
              
              Pd. ferriage to Greentree’s boat £1–1–8.
            
            
              
              Pd. a sadler 5/.
            
            
              
              4.
              
              Pd. lodging, supper &c. Middleton’s, Annapolis £1–14–5.
            
            
              
              Pd. crossing at London town ferry 8/.
            
            
              
              Pd. breakfast &c. Mrs. Gibson’s, Marlborough 8/11.
            
            
              
              Pd. dinner &c. Piscataway 12/11.
            
            
              
              5.
              
              Pd. ferriage &c. Young’s on Patowmack £1–8.
            
            
              
                    Virginia currency
            
            
              Aug.
              5.
              
              Gave boatmen at Howe’s 2/.
            
            
              
              6.
              
              Pd. supper, lodging &c. at Buckner’s, Portroyal £1–5s–6d.
            
            
              
              Pd. breakfast &c. at Bowling green 5/ which ends our common expences travelling.
            
            
              
              Recd. of Colo. Harrison at sundry times to balance acct. of common expences 7/6.
            
            
              
              8.
              
              Gave Jesse for riding postillion 6/.
            
            
            
              
              11.
              
              Pd. James Buchanan freight of my window frames from Norfolk 18/.
            
            
              
              12.
              
              Pd. George Lefong in full 11/3.
            
            
              
              13.
              
              Lent Daniel L. Hylton 3/3¾.
            
            
              
              14.
              
              Recd. of D. L. Hylton 3/3¾.
            
            
              
              17.
              
              Delivered to Carter Braxton an order on the Treasurer in favor of J. Randolph Atty. General for £13. the purchase money for his violin. This dissolves our bargain recorded in the Gen. ct. & revokes a legacy of £100. sterling to him now standing in my will which was made in consequence of that bargain.
            
            
              
              19.
              
              Pd. Sam. Wms. for Johns near Elk isld. 14/6.
            
            
              
              20.
              
              Pd. Sheets the smith mending chariot wheel 3/.
            
            
              
              Pd. Madison the ordinary keep for oats 2/6.
            
            
              
              26.
              
              Gave Wm. Reynolds my assumpsit to R. Anderson for £3–8 which was 40/ for the entry of land I bought of him & 28/ for butter.
            
            
              
              27.
              
              Pd. Nell for melons 7½d.
            
            
              
              31.
              
              Assumed to pay Wm. Kerby for Jos. Neilson £6.
            
            
              Sep.
              3.
              
              Pd. Mr. Lewis’s Daniel chicken acct. 11/.
            
            
              
              ✓
              Pd. do. for George Bradby 5/.
            
            
              Postd.
              10.
              
              Pd. W. Beck for Robinson 1/ (still due 1/).
            
            
              
              12.
              
              Gave in charity 6/.
            
            
              
              14.
              
              Pd. old Anderson (Mason) 6/.
            
            
            
              
              ✓
              Pd. Wm. Sumpter by order of my mother 12/ (still due to him 4/).
            
            
              
              Recd. from Treasurer wages due to me for Assemblies & conventions £26–9.
            
            
              
              Pd. Josiah Wallace for Mrs. Wallace 36/ (but note it was gold by tale, so qu. if right).
            
            
              
              16.
              
              Charge Sam. Taliaferro this day’s waggoning.
            
            
              Postd.
              19.
              
              Gave Jos. Neilson order on Anderson’s store for £6.
            
            
              ✓
              20.
              
              Sent my mother 20. ℔ wool in dirt & 4 ℔ of picked cotton which charge.
            
            
              
              24.
              
              Gave orders on H. Mullins for 30£ to be pd. to Dr. Walker for Philip Mazzei, for 70.£ to be pd. to R. Harvie, & £70. to Richd. Anderson, which money Mullins owes to H. Skipwith & I shall allow it as part paiment of H. Skipwith’s bond paiable last April.
            
            
              
              25.
              
              Set out from Monticello for Philadelphia.
            
            
              
              Pd. dinner &c. Bell’s at Orange C. H. 4/6.
            
            
              
              26.
              
              Pd. supper lodging &c. at Porter’s on the Rapidan 5/1.
            
            
              
              Pd. breakfast &c. at Bradley’s in Culpepper 1/6.
            
            
              
              Pd. for oats at Elk-run church 1/.
            
            
              Oct.
              13.
              
              Pd. dinner at Byrne’s 10/.
            
            
              
              14.
              
              Put into Common stock housekeeping 20/.
            
            
              
              Gave T. N.’s Frank 7/6.
            
            
              
              Pd. a sadler 39/6.
            
            
              
              Pd. Heiltzheimer £5–5.
            
            
            
              
              15.
              
              Pd. ferrge. over Schuylkill going & returning 4d.
            
            
              
              Pd. dinner at Mullins’s 15/.
            
            
              
              16.
              
              Pd. Hillegas for a mute 6/.
            
            
              
              Pd. Bartram for pullies 5/8.
            
            
              
              Pd. for handkercheifs 6/8.
            
            
              
              Pd. Randolph my part of house rent &c. 22/6.
            
            
              
              17.
              
              Pd. for brass pullies 20/.
            
            
              
              Pd. postage 3/4.
            
            
              
              19.
              
              Pd. for sattin 18/.
            
            
              
              Pd. for pullies 3/4.
            
            
              
              Pd. Smith yesterday’s dinner & a breakfast 18/6.
            
            
              
              20.
              
              Put into Common stock for housekeeping 20/.
            
            
              
              21.
              
                Pd.  for cambrick      £4–13–9 } £7–19–3    a quilt 2–8   sewing silk 9–6    Durantz 8 
            
            
              
              Pd. for pr. of gloves 7/6.
            
            
              
              Pd. Bradford for a book 12/6.
            
            
              
              Pd. former club at Blue bell 10/.
            
            
              
              22.
              
              Pd. Currie for leather breeches 35/.
            
            
              
              Gave his shop boy 2/6.
            
            
              
              Pd. Heiltzheimer 52/6.
            
            
              
              Put into German church box 2d.
            
            
              
              This evening the amiable Peyton Randolph esq. our Speaker died about 9. o’clock of an apoplexy at the house of Mr. Richard Hill, 6 miles from this city, whither he had gone to dine.
            
            
              Oct.
              24.
              
              Pd. postage 3/4.
            
            
              
              Gave a boy of Mrs. Randolph’s 1/8.
            
            
              
              Pd. dinner at Indian queen 4/.
            
            
              
              Pd. supper at do. 4/5.
            
            
            
              
              Pd. for Evening post 2d.
            
            
              
              25.
              
              Pd. for 6. pr. stockings 48/6.
            
            
              
              Pd. Barhill for sundries £6–2–9.
            
            
              
              Pd. for boxing pullies 30/.
            
            
              
              Pd. for catch for night bolt 3/9.
            
            
              
              Recd. of G. Wythe 3/9.
            
            
              
              26.
              
              Pd. Mrs. Lorrimore washing 16/4.
            
            
              
              Put into prison box 2d.
            
            
              
              Pd. for razor case 2/6.
            
            
              
              Pd. Binks (sadler) 6/4.
            
            
              
              Gave his shop boys 1/6.
            
            
              
              27.
              
              Pd. proportion of express to Lynch 20/. 
            
            
              
              Pd. Dr. Shippen for inoculating Bob £5–5.
            
            
              
              Recd. of Mrs. Randolph Congress money £85. Virginia currency = £111–9–2 Pennsylva.
            
            
              
              Gave Mrs. Randolph’s Johnny 7/6.
            
            
              
              28.
              
              Pd. Richards for 20 ℔ chocolate 33/4.
            
            
              
              Pd. for flannel 15/9.
            
            
              
              Pd. for half gross hooks & eyes 2/6.
            
            
              
              Pd. Hollingsworth freight of sundries 16/.
            
            
              
              Gave in charity 1/.
            
            
              
              Pd. for pincushion 1/.
            
            
              
              Pd. for oysters 1/.
            
            
              
              Pd. Hugh Walker for 1 M needles 20/.
            
            
              
              Pd. do. for portage of sundries to Fredsbgh. 52/6.
            
            
              Octob.
              29.
              
              Gave Col. Nelson’s Frank 7/6.
            
            
              
              Pd. Heiltzheimer 52/6.
            
            
              
              Pd. my part houserent for fortnight 49/6.
            
            
              
              Pd. Bell for books & maps £6–12–6.
            
            
              
              31.
              
              Pd. postage 3/4.
            
            
              
              Pd. Little & Flower 4. sets iron backs & jambs £8–17.
            
            
              
              Pd. for common stock of Madeira £6–13–3.
            
            
              Nov.
              1.
              
              Pd. Wheeler for altering locks 5/.
            
            
            
              
              Pd. for linen 24/.
            
            
              
              Pd. Crukshanks for pamphlet 2/.
            
            
              
              Pd. Brooks for maps 27/6.
            
            
              
              Pd. for oysters 1/10½.
            
            
              
              Pd. for Evening post 4d.
            
            
              
              2.
              
              Pd. for punch 1/6.
            
            
              
              4.
              
              Pd. for 4 pr. socks 12/.
            
            
              
              5.
              
              Pd. Smith (tavern keeper) in full 17/2.
            
            
              
              Pd. club at Blue bell 7/6.
            
            
              
              6.
              
              Pd. Ambo for lodging & nursing Bob 4. weeks £3–7–6.
            
            
              
              Pd. for punch at Coffee house 9d.
            
            
              
              7.
              
              Pd. into common stock for provisions £3–18–3.
            
            
              
              Pd. Bringhurst £60–15.
            
            
              
              Pd. postage 3/4.
            
            
              
              8.
              
              Pd. for catches to locks 2/.
            
            
              
              Pd. Aitkin for maps 15/.
            
            
              
              9.
              
              Pd. postage 5/.
            
            
              
              10.
              
              Pd. for porter 1/6.
            
            
              Nov.
              13.
              
              Expences riding 1/10.
            
            
              
              14.
              
              Put into Comm. stock for house rent & provns. £2–12s.
            
            
              
              15.
              
              Pd. for nuts 6d.
            
            
              
              Pd. Heiltzheimer £5–5.
            
            
              
              17.
              
              Pd. for paper 3/.
            
            
              
              Pd. for oysters 2/.
            
            
              
              18.
              
              Pd. for message cards 2/2.
            
            
            
              
              Pd. for penknife 5/.
            
            
              
              Pd. ferrge. to Marble quarry 3d.
            
            
              
              Dinner at Bird in hand 4/.
            
            
              
              Ferrge. back again 6d.
            
            
              
              20.
              
              Pd. for dying silk 18/.
            
            
              
              Pd. into Comm. stock for rent & provisions £2–16s–8½.
            
            
              
              24.
              
              Pd. dinner at Smith’s 15/.
            
            
              
              25.
              
              Pd. for 2 pr. mittens 5/6.
            
            
              
              Pd. for 1 ℔ rotten stone 2/6.
            
            
              
              Lent Randolph to be credited in house rent £9.
            
            
              
              Pd. postage 3/.
            
            
              
              26.
              
              Pd. for blacking 2/.
            
            
              
              Pd. dinner at Sadler’s arms in Germ. town 7/10.
            
            
              
              28.
              
              Pd. for punch at Smith’s 11d.
            
            
              
              Pd. Stille £5–10–6.
            
            
              
              Pd. repairing pistols £3–0–6.
            
            
              
              29.
              
              Pd. for repairing chair 7/6.
            
            
              
              30.
              
              Pd. into Common stock housekeeping £4–4–7½.
            
            
              Dec.
              2.
              
              Pd. for oysters 2/3.
            
            
              
              3.
              
              Pd. ferriage riding 9d.
            
            
              Dec.
              4.
              
              Pd. into Comm. stock housekeepg. £6–5–1–½.
            
            
              
              Pd. Bell for books 12/6.
            
            
              
              11.
              
              Put into Common stock for provisions £3–5–8–¾.
            
            
              
              Gave G. W. for Bruce for copying £2–5.
            
            
              
              Pd. for Smith’s hist. of New Jersey 12/6.
            
            
              
              Pd. for pamphlet 2/.
            
            
              
              12.
              
              Borrowed of Robt. Morris 166⅔ dollars equal to £62–10 Pennsylva. Currcy.
            
            
              
              Pd. Dr. Franklin for a book 12/6.
            
            
              
              13.
              
              Pd. for toys 8/3.
            
            
            
              
              14.
              
              Put into Common stock 18/.
            
            
              
              15.
              
              Pd. for William Rice (a servant) £17–10.
            
            
              
              Gave do. to buy trowels 16/.
            
            
              
              Gave do. to buy necessaries 15/.
            
            
              
              16.
              
              Pd. Correy for breeches 26/.
            
            
              
              Pd. Binks the sadler £3–6.
            
            
              
              Pd. Heiltzheimer £13–2–6.
            
            
              
              Gave Smith for Rice’s expences to Virginia 21/6.
            
            
              
              Pd. for muslin & cap wire 29/.
            
            
              
              17.
              
              Pd. expences riding to Fort isld. & back 4/5.
            
            
              
              18.
              
              Put into Common stock for provisions £3–5–4.
            
            
              
              Pd. for nuts 7d.
            
            
              
              20.
              
              Pd. for punch at Duff’s 3/.
            
            
              
              23.
              
              Pd. Marshall for 2. cartridge boxes 9/.
            
            
              
              Put into Common stock for wood £2–13.
            
            
              
              25.
              
              Pd. Simpson the shoemaker £5–0–6.
            
            
              
              Pd. Starr a shoemaker £5–6–9.
            
            
              Dec.
              25.
              
              Paid Aitkin 25/.
            
            
              
              26.
              
              Put into common stock housekeepg. £4–7.
            
            
              
              Pd. for blue cord 15/.
            
            
              
              27.
              
              Pd. Mrs. Lorrimore in full £2–12–6.
            
            
              
              Gave Randolph’s housekeeper £1–10.
            
            
              
              28.
              
              Pd. Byrne the barber in full £3–17–6.
            
            
              
              Say recd. of R. C. Nicholas 1732123 dollars = £50. Virga. currency.
            
            
              
              Left with Colo. Nelson to pay to Robt. Morris 166⅔ dollars.
            
            
              
              Recd. of Colo. Harrison to bear expences of his boy & horses to Virginia £3–15.
            
            
              
              Pd. Binks the sadler 21/.
            
            
              
              Pd. Heiltzheimer in full £4–11.
            
            
              
              Pd. a smith 22/9.
            
            
              
              Pd. Randolph for a yd. of oznabrigs 2/6.
            
            
              
              Pd. ferriage over Schuylkill 1/4.
            
            
              
              29.
              
              Pd. barber at Wilmington 1/.
            
            
              
              Pd. a sadler at do. 5/10.
            
            
              
              Pd. Marshall supper, lodging, breakfast &c. 27/.
            
            
            
              
              Pd. for oats &c. at Head of Elk 3/6.
            
            
              
              30.
              
              Gave Mrs. Nelson’s Barnaby 2/6.
            
            
              
              31.
              
              Pd. entertt. at Stephenson’s on Susquehanna £2–15s–11d.
            
            
              
              Gave a guide 4/3.
            
          
         
          
          
            
              
                    Mrs. Jefferson’s rects. & paiments.
            
            
              
              Receivd. of T. Garth 11/6.
            
            
              Nov.
              
              
              Received of Mr. Skipwith 32/6.
            
            
              Dec.
              
              
              Pd. Joe Anderson £2.
            
            
              
              Pd. Wingey £1–12–6. for weavg. 25 yds. cloth.
            
            
              
              9.
              
              Pd. Mr. Snodgrass for stays 32/6  scissars 2/6.
            
            
              
              Pd. do. for 8. yds. ferrit 2/6.
            
          
        